--------------------------------------------------------------------------------

Exhibit 10.2
 
SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release ("Agreement") is made and entered
into on October 31, 2016, by and between myself, Robert E. Dries, and
Healthways, Inc., its subsidiaries, and related entities (the "Company"), also
sometimes collectively referred to as the "Parties."


WHEREAS, the Parties mutually agree to terminate my employment with the Company
pursuant to Section VI.A. of the Employment Agreement, dated August 8, 2016,
between the Parties ("Employment Agreement"); and


WHEREAS, I desire to settle and compromise all claims that I may have, or could
raise, against the Company;


NOW, THEREFORE, in consideration of and reliance upon the mutual promises,
covenants and payments contained herein, the Parties agree as follows:


1. General Release. In consideration for the payments and additional benefits to
be paid by the Company as set forth in Section 5, I release the Company and its
owners, directors, officers, employees, and agents (collectively, the "Released
Parties") from all claims or causes of action of whatever nature that I now may
have and that I either know about or hereafter may learn about, arising from or
during my employment or resulting from the termination of my employment and
existing as of the date of this Agreement.  I acknowledge and agree that I would
not be entitled to the sums and benefits provided herein if not for this
Agreement.


I acknowledge that this General Release includes, but is not limited to, all
claims arising under federal, state, or local laws prohibiting employment
discrimination and all claims growing out of any legal restrictions on the
Company's right to terminate its employees, including any breach of contract,
whistleblower, tort or retaliation claims. This General Release also
specifically encompasses all claims of employment discrimination based on race,
color, religion, creed, sex, genetic information, and national origin, as
provided under Title VII of the Civil Rights Act of 1964, as amended, and 42
U.S.C. § 1981; all claims under the Employee Retirement Income Security Act
(ERISA); all claims of employment discrimination under the Americans With
Disabilities Act (ADA), as amended by the ADA Amendments Act of 2008 (ADAAA);
all claims under the Genetic Information Nondiscrimination Act (GINA); all
claims under the Fair Credit Reporting Act; all claims under the Family and
Medical Leave Act (FMLA); all claims under the Tennessee Human Rights Act,
T.C.A. §4-21-101, et seq. and the Tennessee Disability Act, T.C.A. §8-50-103, et
seq.; and all claims under any other applicable local, state or federal laws
concerning my employment, the termination of my employment and/or payment of
compensation, including claims to attorneys' fees or other indemnities. I
understand and agree that I am not releasing any claim that relates to: (i) my
rights under this Agreement, including my right to enforce this Agreement; (ii)
my right, if any, to claim government-provided unemployment benefits; (iii) any
rights or claims which may arise or accrue after I sign this Agreement; and (iv)
any claims which, under applicable law, cannot be released. I understand that I
am releasing claims that I may not know about as of the date I sign this
Agreement. That is my knowing and voluntary intent.


2. I agree that I will not serve as a representative of a class or collective
action lawsuit filed against the Released Parties.  I further acknowledge that I
have been paid all wages to which I am entitled from the Company for the work I
have performed. I further acknowledge that I am not entitled to no other
compensation, payments or benefits from the Company except as set forth in this
Agreement. I understand that the General Release does not prohibit me from (a)
filing a charge of discrimination with the Equal Employment Opportunity
Commission (EEOC) but I hereby waive my right to recover damages from the
Released Parties, including monetary remuneration or (b) reporting securities
violations to the Securities and Exchange Commission (the "SEC") or recovering
monetary remuneration in connection with reporting any such violations.  I
acknowledge that I have no pending claims against the Released Parties and that
I am not currently a debtor in bankruptcy or otherwise restricted in my ability
to release a claim against the Released Parties.



--------------------------------------------------------------------------------

3. I intend this Agreement to be binding upon myself, my estate, heirs and
assignees. I understand and agree that if I breach this Agreement or if I file
any lawsuit against the Released Parties challenging the validity of this
Agreement or seeking any equitable relief or compensation in addition to that
paid to me, the Released Parties may also bring a lawsuit or raise a claim
against me asking a court to offset any award of damages to me by the amount I
receive in this Agreement.


4. I understand that my employment with the Company will end as of October 31,
2016 ("Separation Date").  The earliest I may execute this Agreement to
memorialize the acceptance of its terms is 5:00 p.m. on the Separation Date. Any
other benefit entitlements will be made according to the terms of the applicable
plan/policy.


5. Provided I execute this Agreement, the Company hereby agrees and covenants to
provide me with the following severance benefits, to which I would not otherwise
be entitled. I acknowledge that the Company shall withhold from the severance
benefits any amounts required to be withheld in federal, state or local taxes
and I shall be responsible for all taxes on amounts received under this
Agreement.


(a) My regular base salary, less all appropriate taxes and withholding, for a
period of twelve (12) weeks following the Separation Date (the "Severance
Period"). This amount shall be referred to as the Severance Payment and shall be
paid in accordance with the Company's regular payroll procedures and schedule.


(b) My group health coverage will terminate as of the Separation Date, at which
point I will have the option to continue group coverage through the Consolidated
Omnibus Budget Reconciliation Act ("COBRA") upon timely payment of the required
premiums.  I understand and agree that provided I timely elect and I am
otherwise eligible for COBRA coverage, the Company will subsidize my COBRA
monthly premiums for the coverage which I elect during the Severance Period such
that my portion of the premium will approximate my regular employee contribution
premium.  The costs of the Company's portion of any premiums during the
Severance Period shall be included in my gross income to the extent the
provision of such benefits is deemed to be discriminatory under section 105(h)
of the Internal Revenue Code of 1986, as amended (the "Code"). If I obtain new
employment during the Severance Period or otherwise become ineligible for COBRA
coverage, then the Company's obligation to pay the COBRA premiums will cease. 
If I continue my COBRA coverage beyond the Severance Period, then I understand
that I will be responsible for the full COBRA premium payments.

--------------------------------------------------------------------------------



6. My life insurance, Flexible Spending Account (dependent care), short-term
disability, and long-term disability coverage and/or contributions (if
applicable) will end on my Separation Date.  My 401(k) contributions will be
withheld on regular pay earned through my Separation Date.


7. I understand and agree that I am responsible for all amounts due and payable
on my Company credit card, and am obligated to pay any balances existing on
and/or after my separation from employment, for which I have already received
reimbursement from the Company. I agree that said amounts owed may be deducted
from the Severance Payment.


8. During the Severance Period, the provisions of Section IX.B. of the
Employment Agreement will continue to apply to me as if reproduced in this
Agreement in its entirety, excluding the applicable time periods, which will be
read as twelve (12) weeks. Section IX.B. of the Employment Agreement, as
modified by this Section 8, is incorporated in this Agreement.  For the
avoidance of doubt, Section IX.D does not apply to this Agreement.


9. It is understood and agreed that this Agreement is the compromise of any
existing, potential, or disputed claims and the consideration paid to me is not
to be construed as an admission of liability or any wrongdoing by the Released
Parties, or anyone acting through or on behalf of the Released Parties. I agree
not to make or publish any disparaging, defamatory, derogatory or other negative
statements or comments, oral or written, about the Company or its employees,
products, services, operations, business, financial condition, plans or
prospects to any person or entity.  Likewise, the Company, its directors, and
officers agree not to make or publish any disparaging, defamatory, derogatory or
other negative statement or comments, oral or written, about me.


10. I understand that I am prohibited from disclosing any Company confidential
information including but not limited to business or strategic plans, financial
data, marketing programs, customer information, contracts, products and trade
secrets ("Information") to any person or entity at any time without the prior
written consent of the Company.  Notwithstanding the foregoing, I understand
that nothing in this Agreement limits my ability to communicate with the SEC or
otherwise participate in any investigation or proceeding conducted by the SEC,
including providing documents or other information to the SEC.   I agree to
return to the Company all Company-owned equipment including but not limited to
computers, computer hardware, electronic equipment, computer information, code,
data, content, software, software applications, passwords and copies of any such
items or Information that I have received, developed or had access to during my
employment with the Company within 24 hours of my last day worked.  I represent
that I have not retained any such items or Information and I have not
transferred any items or Information to any other person or entity.


11. This Agreement contains the entire agreement between the Company and myself
as to the termination of my employment and save as expressly incorporated
herein, no provisions of the Employment Agreement shall be in force or effect
against the Parties. No change, modification, amendment or termination of any
provisions of this Agreement shall be effective unless set forth in a written
instrument signed by both the Company and myself.  A copy of this Agreement will
be deemed as effective as the original.

--------------------------------------------------------------------------------



12. This Agreement will be governed by the laws of the state of Tennessee
without regard to conflicts of laws principles. Any lawsuit arising under or
relating to this Agreement shall be brought in the United States District Court,
Middle District of Tennessee, Nashville Division.


13. The provisions of this Agreement are severable. If a court of competent
jurisdiction should rule that any provision of this Agreement is invalid,
illegal, or unenforceable in any respect, the court may modify the provision to
the least extent necessary to render it enforceable and such ruling shall not
affect the validity and enforceability of any other provision in this Agreement


14. I have been advised to consult with an attorney before executing this
Agreement.  I have thoroughly reviewed and understand the effect of this
Agreement and its General Release before I have signed this.  I understand that
I may have up to seven (7) calendar days from the Separation Date to consider
its terms and provisions prior to signing.  I will send the signed agreement to
Mary Flipse at Healthways, Inc., 701 Cool Springs Boulevard, Franklin, TN
37067.  I acknowledge that I voluntarily sign this Agreement.  Finally, I
acknowledge that, in considering whether to sign this Agreement, I have not
relied upon any representation or statement by anyone, either written or oral,
not set forth in this document and that I have not been threatened or coerced
into signing this Agreement by any official or employee of the Company and that
I have read, understand and fully and voluntarily accept the terms of this
Agreement.






/s/ Robert E. Dries                           October 31, 2016
Robert E. Dries    Date




HEALTHWAYS, INC.




By:  /s/ Mary S. Flipse                         October 31, 2016
Mary S.
Flipse                                                                                       Date
 

--------------------------------------------------------------------------------


